
	

114 HR 683 IH: Prevent IRS Overreach Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 683
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Forbes introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prohibit the Internal Revenue Service from hiring new employees to enforce any provision of the
			 Patient Protection and Affordable Care Act or the Health Care and
			 Education Reconciliation Act of 2010.
	
	
 1.Short titleThis Act may be cited as the Prevent IRS Overreach Act of 2015. 2.Prohibition on IRS from hiring new employees to enforce Patient Protection and Affordable Care Act and Health Care and Education Reconciliation Act of 2010No position within the Internal Revenue Service may be filled, by transfer or any other appointment taking effect on or after the date of enactment of this Act, if the duties and responsibilities of such position include the enforcement of any provision of, or amendment made by, the Patient Protection and Affordable Care Act or the Health Care and Education Reconciliation Act of 2010.
		
